1

2

3

4                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
5

6                                                        Case No. 2:17-cv-00825-MCE-DB
      THOMAS LINDLEY, individually and on
7
      behalf of others similarly situated,
                                                         ORDER DISMISSING CASE WITH
                             Plaintiff,
8                                                        PREJUDICE
9            vs.

10    KAG WEST, LLC and KEENAN
      ADVANTAGE GROUP, LLC,
11
                             Defendants.
12

13

14          Upon consideration of the Parties’ Stipulation for Dismissal (ECF No. 44), IT IS

15   HEREBY ORDERED that said Stipulation is accepted and this case is therefore DISMISSED

16   with prejudice as per the Stipulation. The Clerk of the Court is directed to close this case.

17          IT IS SO ORDERED.

18   Dated: February 20, 2019

19

20

21

22

23

24

25

26
